 

So A NH Nn FP W NO

N N N N N N N NO N — — — — — — — — —_ —
oN DD WN BPW NYO KF DO HN Dn FP WB NY KY CO

 

 

Case 2:20-cr-00146-JCC Document 21 Filed 09/09/20 Page 1 of 12

 

Presented to the Court by the foreman of the

Grand Jury in open Court, in the presence

of the Grand Jury and FILED in the USS.

DISTRICT COURT at Seattle, Washington
September 9, 2020

WILLIAM M. McCOOL, Clerk
Nyse Ss
By {~ fy Deputy

 

 

 

 

 

UNITED STATES DISTRICT COURT FOR. THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, CASE NO. ©R20-146 JCC
Plaintiff,
Ys INDICTMENT

JESUS DANIEL LERMA-JARAS, and
LIONEL GONZALEZ-TORRES,

Defendants.

 

 

The Grand Jury charges that:
COUNT 1
Conspiracy to Distribute Heroin and Methamphetamine

Beginning on a date unknown, but within the last five years, and continuing until
on or about February 13, 2020, in King, Snohomish, and Skagit Counties, within the
Western District of Washington, and elsewhere, JESUS DANIEL LERMA-JARAS,
LIONEL GONZALEZ-TORRES, and others known and unknown, did knowingly and
intentionally conspire to distribute controlled substances, including methamphetamine
and heroin, substances controlled under Title 21, United States Code, Section 812,
contrary to the provisions of Title 21, United States Code, Sections 841(a)(1) and 846.

The Grand Jury further alleges that with respect to JESUS DANIEL LERMA-
JARAS and LIONEL GONZALEZ-TORRES, their conduct as members of the

INDICTMENT UNITED STATES ATTORNEY

p 700 STEWART STREET, SUITE 5220
United States v. Lerma-Jaras, et al. - | SEATTLE, WASHINGTON 98101

(206) 553-7970
© OND Nn BP WW PPO

DO WO WO WNW WN NO NH WH NO | HY FS SS Se Se Ee Se eS ee
Oo AND On FP WN KF& DO fH NQ DB WN BP WO HPO KY OO

 

 

Case 2:20-cr-00146-JCC Document 21 Filed 09/09/20 Page 2 of 12

conspiracy charged in Count 1, which includes the reasonably foreseeable conduct of
other members of the conspiracy charged in Count 1, involved 50 grams or more of
methamphetamine, its salts, isomers, or salts of its isomers, and 500 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, its salts,
isomers, or salts of its isomers, in violation of Title 21, United States Code, Section
841(b)(1)(A).

The Grand Jury further alleges that with respect to JESUS DANIEL LERMA-
JARAS and LIONEL GONZALEZ-TORRES, their conduct as members of the
conspiracy charged in Count 1, which includes the reasonably foreseeable conduct of
other members of the conspiracy charged in Count 1, involved 1,000 grams or more of a
mixture or substance containing a detectable amount of heroin, in violation of Title 21,
United States Code, Section 841(b)(1)(A).

All in violation of Title 21, United States Code, Section 846.

COUNT 2
Distribution of Heroin

On or about October 25, 2018, in Snohomish County, within the Western District
of Washington, JESUS DANIEL LERMA-JARAS and LIONEL GONZALEZ-TORRES
did knowingly and intentionally distribute, and aid and abet the distribution of, a
controlled substance, to wit: heroin, a substance controlled under Title 21, United States
Code.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy). .

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(C), and Title 18, United States Code, Section 2.

INDICTMENT UNITED STATES ATTORNEY
; 700 STEWART STREET, SUITE 5220
United States v. Lerma-Jaras, et al. - 2 SEATTLE, WASHINGTON 98101

(206) 553-7970
CSCS mH ND Nn FP W HNO

Ww WwW WwW BRB b> BD BO BRO RO Oe
CoN DNDN FP WYN KF DO ON DN BP WO WH KY OO

 

 

Case 2:20-cr-00146-JCC Document 21 Filed 09/09/20 Page 3 of 12

COUNT 3
Distribution of Heroin

On or about November 2, 2018, in Snohomish County, within the Western District
of Washington, JESUS DANIEL LERMA-JARAS did knowingly and intentionally
distribute, and aid and abet the distribution of, a controlled substance, to wit: heroin, a
substance controlled under Title 21, United States Code.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(C), and Title 18, United States Code, Section 2.

COUNT 4
Distribution of Methamphetamine

On or about November 6, 2018, in Snohomish County, within the Western District
of Washington, JESUS DANIEL LERMA-JARAS did knowingly and intentionally
distribute, and aid and abet the distribution of, a controlled substance, to wit:
methamphetamine, a substance controlled under Title 21, United States Code.

The Grand Jury further alleges that this offense involved 5 grams or more of
methamphetamine, its salts, isomers, or salts of its isomers.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B), and Title 18, United States Code, Section 2.

COUNT 5
Possession of Heroin with Intent to Distribute

On or about November 27, 2018, in Snohomish County, within the Western
District of Washington, JESUS DANIEL LERMA-JARAS did knowingly and

INDICTMENT UNITED STATES ATTORNEY
‘ 700 STEWART STREET, SUITE 5220
United States v. Lerma-Jaras, et al. - 3 SEATTLE, WASHINGTON 98101

(206) 553-7970
S0o OND Nn FB W LO

Ww Ww DS WNW WN BW Wr Ww BD — Fi i er ee ee UC
oN DN ON FP WYN KF§ OD OO DN DA WN BP WO NBO KY OO

 

 

Case 2:20-cr-00146-JCC Document 21 Filed 09/09/20 Page 4 of 12

intentionally possess, with the intent to distribute, and aid and abet the possession of with
the intent to distribute, controlled substances, to wit: heroin, a substance controlled under
Title 21, United States Code.
The Grand Jury further alleges that this offense involved 100 grams or more of a

mixture or substance containing a detectable amount of heroin.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B), and Title 18, United States Code, Section 2.

COUNT 6
Possession of a Stolen Firearm

On or about November 27, 2018, in Snohomish County, within the Western
District of Washington, JESUS DANIEL LERMA-JARAS did knowingly possess the
following three stolen firearms, to wit: (1) a Smith & Wesson, model SD9VE, 9mm
semiautomatic pistol bearing serial number FYS8056, (2) a Glock, model 43, 9mm
semiautomatic pistol bearing serial number BCTL543, and (3) a Glock, model 23, .40
caliber semiautomatic pistol bearing serial number BDNR061, all of which had been
shipped and transported in interstate and foreign commerce, knowing and having
reasonable cause to believe the firearms were stolen.

All in violation of Title 18, United States Code, Sections 922(j) and 924(a)(2).

COUNT 7
Distribution of Heroin and Methamphetamine
On or about May 29, 2019, in Snohomish County, within the Western District of
Washington, LIONEL GONZALEZ-TORRES did knowingly and intentionally
distribute, and aid and abet the distribution of, controlled substances, to wit: heroin and

methamphetamine, substances controlled under Title 21, United States Code.

INDICTMENT UNITED STATES ATTORNEY
‘ 700 STEWART STREET, SUITE 5220
United States v. Lerma-Jaras, et al. - 4 SEATTLE, WASHINGTON 98101

(206) 553-7970
CSCS OND NH FP WW HPO

Dw WO Ww DW DS NW WH WDB WB Bo Ha Be ee eS pe Ee Ee
oN DN ON FP WN KF COD O ON DB WH BP WW WH KY OO

 

 

Case 2:20-cr-00146-JCC Document 21 Filed 09/09/20 Page 5 of 12

The Grand Jury further alleges that this offense involved 5 grams or more of
methamphetamine, its salts, isomers, or salts of its isomers, and 50 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, its salts,
isomers, or salts of its isomers.

The Grand Jury further alleges that this offense involved 100 grams or more of a
mixture or substance containing a detectable amount of heroin.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B), and Title 18, United States Code, Section 2.

COUNT 8
Distribution of Heroin and Methamphetamine

On or about June 12, 2019, in Snohomish County, within the Western District of
Washington, LIONEL GONZALEZ-TORRES did knowingly and intentionally
distribute, and aid and abet the distribution of, controlled substances, to wit: heroin and
methamphetamine, substances controlled under Title 21, United States Code.

The Grand Jury further alleges that this offense involved 5 grams or more of
methamphetamine, its salts, isomers, or salts of its isomers.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B) and (C), and Title 18, United States Code, Section 2.

COUNT 9
Possession of Heroin and Methamphetamine with Intent to Distribute

On or about June 20, 2019, in Snohomish and Skagit Counties, within the Western
District of Washington, LIONEL GONZALEZ-TORRES did knowingly and

INDICTMENT UNITED STATES ATTORNEY
. 700 STEWART STREET, SUITE 5220
United States v. Lerma-Jaras, et al. - 5 SEATTLE, WASHINGTON 98101

(206) 553-7970
© AN DN FR W PPO

to NHN WwW NO WD WH HB BS ROR wm ee Oe Ome Om UR
Oo ND ON FP WN KF§ DO FN DB WH BP W NB KF OO

 

 

Case 2:20-cr-00146-JCC Document 21 Filed 09/09/20 Page 6 of 12

intentionally possess, with the intent to distribute, and aid and abet the possession of with
the intent to distribute, controlled substances, to wit: methamphetamine and heroin,
substances controlled under Title 21, United States Code.

The Grand Jury further alleges that this offense involved 50 grams or more of
methamphetamine, its salts, isomers, or salts of its isomers, and 500 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, its salts,
isomers, or salts of its isomers.

The Grand Jury further alleges that this offense involved 100 grams or more of a
mixture or substance containing a detectable amount of heroin.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(A) and (B), and Title 18, United States Code, Section 2.

COUNT 10
Distribution of Heroin and Methamphetamine

On or about July 31, 2019, in King County, within the Western District of
Washington, JESUS DANIEL LERMA-JARAS and LIONEL GONZALEZ-TORRES
did knowingly and intentionally distribute, and aid and abet the distribution of,
controlled substances, to wit: methamphetamine and heroin, substances controlled under
Title 21, United States Code.

The Grand Jury further alleges that this offense involved 5 grams or more of
methamphetamine, its salts, isomers, or salts of its isomers.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B) and (C), and Title 18, United States Code, Section 2.

INDICTMENT © UNITED STATES ATTORNEY
r 700 STEWART STREET, SUITE 5220
United States v. Lerma-Jaras, et al. - 6 SEATTLE, WASHINGTON 98101

(206) 553-7970
© OH ND Nn FP W HPO

NO NO NO NY NHN NV NN NO HH eee ee ie eo
CoN DNDN PW NY KF DO HN DB WH BP Ww HO KF OO

 

 

Case 2:20-cr-00146-JCC Document 21 Filed 09/09/20 Page 7 of 12

COUNT 11
Distribution of Heroin

On or about February 13, 2020, in King County, within the Western District of
Washington, JESUS DANIEL LERMA-JARAS and LIONEL GONZALEZ-TORRES
did knowingly and intentionally distribute, and aid and abet the distribution of, a
controlled substance, to wit: heroin, a substance controlled under Title 21, United States
Code.

The Grand Jury further alleges that this offense involved 100 grams or more of a
mixture or substance containing a detectable amount of heroin.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B), and Title 18, United States Code, Section 2.

COUNT 12
Possession of Heroin with Intent to Distribute

On or about September 1, 2020, in Skagit County, within the Western District of
Washington, LIONEL GONZALEZ-TORRES did knowingly and intentionally possess,
with the intent to distribute, and aid and abet the possession of with the intent to
distribute, controlled substances, to wit: methamphetamine and heroin, substances
controlled under Title 21, United States Code.

The Grand Jury further alleges that this offense involved 1,000 grams or more of a
mixture or substance containing a detectable amount of heroin.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense alleged in Count 1 (conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(A), and Title 18, United States Code, Section 2.

INDICTMENT UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220
United States v. Lerma-Jaras, et al. - 7 SEATTLE, WASHINGTON 98101

(206) 553-7970
Co FAN Dn FPF W HPO

NO NO NY NO NWN NHN WN NN NO He Be Fe ee ee ee oe lu
OND nH FP WN KY ODO fFHNQ DB NH BP W HPO KF CO

 

 

Case 2:20-cr-00146-JCC Document 21 Filed 09/09/20 Page 8 of 12

ASSET FORFEITURE ALLEGATIONS
All of the allegations contained in this Indictment are realleged and incorporated
by reference for the purpose of alleging forfeiture.

Count 1
Conspiracy to Distribute Heroin and Methamphetamine

Upon conviction of the offense alleged in Count 1, the defendants JESUS
DANIEL LERMA-JARAS and LIONEL GONZALEZ-TORRES shall each forfeit to the
United States, pursuant to Title 21, United States Code, Section 853, any property that
constitutes or is traceable to proceeds of the offense, as well as any property that
facilitated the offense. This property includes, but is not limited to:

a. $7,540 in U.S. currency that was seized from LIONEL GONZALEZ-

TORRES in Burlington, Washington on June 20, 2019; and,
b, Sums of money reflecting the proceeds each defendant obtained from the

offense.

Count 2
Distribution of Heroin

Upon conviction of the offense alleged in Count 2, the defendants JESUS
DANIEL LERMA-JARAS and LIONEL GONZALEZ-TORRES shall each forfeit to the
United States, pursuant to Title 21, United States Code, Section 853, any property that
constitutes or is traceable to proceeds of the offense, as well as any property that
facilitated the offense. This property includes, but is not limited to sums of money
reflecting the proceeds each defendant obtained from the offense.

Count 3
Distribution of Heroin

Upon conviction of the offense alleged in Count 3, the defendant JESUS DANIEL
LERMA-JARAS shall forfeit to the United States, pursuant to Title 21, United States
Code, Section 853, any property that constitutes or is traceable to proceeds of the offense,

as well as any property that facilitated the offense. This property includes, but is not

INDICTMENT UNITED STATES ATTORNEY
. 700 STEWART STREET, SUITE 5220
United States vy. Lerma-Jaras, et al. - 8 SEATTLE, WASHINGTON 98101

(206) 553-7970
S0 ON Dn FBP W PPO Ke

NO NO NO NO NO NN YW HN HN HF KF HS HS KS eS Se eS eS ee
CoN DN On fF WN KF§ DO HN DB NH BP WD HPO KF CO

 

 

Case 2:20-cr-00146-JCC Document 21 Filed 09/09/20 Page 9 of 12

limited to a sum of money reflecting the proceeds the defendant obtained from the
offense.

Count 4
Distribution of Methamphetamine

Upon conviction of the offense alleged in Count 4, the defendant JESUS DANIEL
LERMA-JARAS shall forfeit to the United States, pursuant to Title 21, United States
Code, Section 853, any property that constitutes or is traceable to proceeds of the offense,
as well as any property that facilitated the offense. This property includes, but is not
limited to a sum of money reflecting the proceeds the defendant obtained from the
offense.

Count 5
Possession of Heroin with Intent to Distribute

Upon conviction of the offense alleged in Count 5, the defendant JESUS DANIEL
LERMA-JARAS shall forfeit to the United States, pursuant to Title 21, United States
Code, Section 853, any property that constitutes or is traceable to proceeds of the offense,
as well as any property that facilitated the offense.

Count 6
Possession of a Stolen Firearm

Upon conviction of the offense alleged in Count 6, the defendant JESUS DANIEL
LERMA-JARAS shall forfeit to the United States, pursuant to Title 18, United States
Code, Section 924(d)(1), by way of Title 28, United States Code, Section 2461(c), any
firearms and associated ammunition that were involved in the offense.

Count 7
Distribution of Heroin and Methamphetamine

Upon conviction of the offense alleged in Count 7, the defendant LIONEL
GONZALEZ-TORRES shall forfeit to the United States, pursuant to Title 21, United
States Code, Section 853, any property that constitutes or is traceable to proceeds of the
offense, as well as any property that facilitated the offense. This property includes, but is
not limited to a sum of money reflecting the proceeds the defendant obtained from the

offense.

INDICTMENT UNITED STATES ATTORNEY
2 700 STEWART STREET, SUITE 5220
United States v. Lerma-Jaras, et al. - 9 SEATTLE, WASHINGTON 98101

(206) 553-7970
So FH ND Wn FBP W NBO eK

NO dO WN BH W WO BD RO Nw wm me RO
Co ND OW BP WN KF& DO HN DB WN BPW NO KF CO

 

 

Case 2:20-cr-00146-JCC Document 21 Filed 09/09/20 Page 10 of 12

Count 8
Distribution of Heroin and Methamphetamine

Upon conviction of the offense alleged in Count 8, the defendant LIONEL
GONZALEZ-TORRES shall forfeit to the United States, pursuant to Title 21, United
States Code, Section 853, any property that constitutes or is traceable to proceeds of the
offense, as well as any property that facilitated the offense. This property includes, but is
not limited to a sum of money reflecting the proceeds the defendant obtained from the
offense.

Count 9
Possession of Heroin and Methamphetamine with Intent to Distribute

Upon conviction of the offense alleged in Count 9, the defendant LIONEL
GONZALEZ-TORRES shall forfeit to the United States, pursuant to Title 21, United
States Code, Section 853, any property that constitutes or is traceable to proceeds of the
offense, as well as any property that facilitated the offense.

Count 10
Distribution of Heroin

Upon conviction of the offense alleged in Count 10, the defendants JESUS
DANIEL LERMA-JARAS and LIONEL GONZALEZ-TORRES shall each forfeit to the
United States, pursuant to Title 21, United States Code, Section 853, any property that
constitutes or is traceable to proceeds of the offense, as well as any property that
facilitated the offense. This property includes, but is not limited to sums of money
reflecting the proceeds each defendant obtained from the offense.

Count 11
Distribution of Heroin

Upon conviction of the offense alleged in Count 11, the defendants JESUS
DANIEL LERMA-JARAS and LIONEL GONZALEZ-TORRES shall forfeit to the
United States, pursuant to Title 21, United States Code, Section 853, any property that
constitutes or is traceable to proceeds of the offense, as well as any property that
facilitated the offense. This property includes, but is not limited to a sum of money

reflecting the proceeds the defendant obtained from the offense.

INDICTMENT UNITED STATES ATTORNEY
Fs 700 STEWART STREET, SUITE 5220
United States v. Lerma-Jaras, et al. - 10 SEATTLE, WASHINGTON 98101

(206) 553-7970
So OND Wn FP W NO

BO NY NO NH NY WN NY NHN NO HK HH He Ke Hee eee
Oo nN Dn FP WwW NO KF DO OBNQ DB WN BP WOW NO KF CO

 

 

Case 2:20-cr-00146-JCC Document 21 Filed 09/09/20 Page 11 of 12

Count 12
Possession of Heroin with Intent to Distribute

Upon conviction of the offense alleged in Count 12, the defendant LIONEL
GONZALEZ-TORRES shall forfeit to the United States, pursuant to Title 21, United
States Code, Section 853, any property that constitutes or is traceable to proceeds of the

offense, as well as any property that facilitated the offense.

Substitute Assets. If any of the above-described forfeitable property, as a result of
any act or omission of the defendant,

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;has been

placed beyond the jurisdiction of the Court;

c. has been substantially diminished in value; or,
/
//
//
INDICTMENT UNITED STATES ATTORNEY

5 700 STEWART STREET, SUITE 5220
United States v. Lerma-Jaras, et al. - 11 SEATTLE, WASHINGTON 98101

(206) 553-7970
S0o OND NH FBP WY YPO Ke

Bo NYO NYO NH NWN YN HN NV NO HB HH FH HF Se ee ee oe
on Dna FP WN KFKF§ DO FN DB WN BP WOW NO KF CO

 

 

Case 2:20-cr-00146-JCC Document 21 Filed 09/09/20 Page 12 of 12

d. has been commingled with other property which cannot be divided without
difficulty,
it is the intent of the United States to seek the forfeiture of any other property of the
defendant, up to the value of the above-described forfeitable property, pursuant to Title
21, United States Code, Section 853(p).

A TRUE BILL:
DATED: S QreMur 19

(Signature of Foreperson redacted
pursuant to the policy of the Judicial
Conference of the United States)

 

FOREPERSON

C\_ C ‘as
BRIAN T. MORAN -
United States Attorney

QC ug

VINCENT T. LOMBARDI *
Assistant United States Attorney

OUC wie,

C. ANDREW COLASURDO !
Assistant United States Attorney

a
STEVEN HOBBS —
Assistant United States Attorney

 

INDICTMENT UNITED STATES ATTORNEY
A 700 STEWART STREET, SUITE 5220
United States v. Lerma-Jaras, et al. - 12 SEATTLE, WASHINGTON 98101

(206) 553-7970
